[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on August 27, 1986 at New Haven, Connecticut.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved. CT Page 2478
The court has considered the statutory criteria contained in Connecticut General Statutes 46b-81 and 46b-82 and enters the following orders:
1. The television set, chair, tools, van and clothing which the plaintiff requested are awarded to him. The defendant shall transfer title to the van to the plaintiff forthwith. The plaintiff shall remove his tools, chair, clothing and TV set on Saturday, March 23, 1991 at 11:00 a.m. or at any time before March 16, 1991 which is agreeable to the parties. The plaintiff shall be responsible for any storage fees for the van.
The court makes no other assignments of property or financial awards. This court does not have jurisdiction over litigation regarding a mechanics lien or the damages each party seeks from the other. The court enters no judgment on these matters and leaves the parties to their civil remedies.
ELAINE GORDON, Judge